TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00112-CR
                                       NO. 03-21-00113-CR


                                Aaliyah Shante Neal, Appellant

                                                v.

                                  The State of Texas, Appellee


                 FROM THE 27TH DISTRICT COURT OF BELL COUNTY
        NOS. 80749 & 82927, THE HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Aaliyah Shante Neal seeks to appeal the trial court’s orders placing her

on deferred adjudication community supervision. See Tex. Penal Code § 22.11, 30.02. The trial

court has certified that these are plea-bargain cases, that Neal has no right of appeal, and that

Neal has waived the right of appeal. Accordingly, we dismiss the appeals for want of jurisdiction.

See Tex. R. App. P. 25.2(a)(2), (d).



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Dismissed for Want of Jurisdiction

Filed: April 8, 2021

Do Not Publish